DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 1-37 are currently pending in this application.
Terminal Disclaimer
The terminal disclaimer filed on 06/09/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,967,796 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-37 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claimed invention includes a vehicular rearview mirror control system, the vehicular rearview mirror control system comprising: a rearview mirror assembly comprising a mirror mount configured to attach at a portion of a vehicle equipped with the rearview mirror assembly; the rearview mirror assembly comprising a mirror head, wherein the mirror head comprises a mirror casing and a mirror reflective element; wherein the mirror reflective element comprises a variable reflectance electro-optic mirror reflective element; an electronic control unit, wherein the electronic control unit receives image data captured by a rear backup camera disposed at the equipped vehicle, the rear backup camera viewing at least rearward of the equipped vehicle; wherein the rear backup camera comprises a Federal Motor Vehicle Safety Standard No. 111 (FMVSS 111) compliant rear backup camera; wherein the electronic control unit, responsive to processing a first subset of received image data captured by the rear backup camera, determines ambient light rearward of the equipped vehicle; wherein the electronic control unit, responsive to processing a second subset of received image data captured by the rear backup camera, determines glare light emanating from a headlight of another vehicle following the equipped vehicle and in a field of view of the rear backup camera; wherein the first subset of received image data captured by the rear backup camera is different than the second subset of received image data captured by the rear backup camera; wherein the electronic control unit, responsive to processing received image data captured by the rear backup camera, determines location of the determined glare light; and wherein the electronic control unit generates an output to control dimming of the variable reflectance electro-optic mirror reflective element of the rearview mirror assembly responsive to the determined location of the determined glare light.
Further, the claimed invention includes a vehicular rearview mirror control system, the vehicular rearview mirror control system comprising: a driver-side exterior rearview mirror assembly comprising a mirror mount configured to attach at a driver side portion of a vehicle equipped with the rearview mirror assembly; the driver-side exterior rearview mirror assembly comprising a driver-side mirror head, wherein the driver-side mirror head comprises a driver-side mirror casing and a driver-side exterior mirror reflective element; wherein the driver-side exterior mirror reflective element comprises a driver-side variable reflectance electro-optic mirror reflective element; a passenger-side exterior rearview mirror assembly comprising a mirror mount configured to attach at a passenger side portion of a vehicle equipped with the rearview mirror assembly; the passenger-side exterior rearview mirror assembly comprising a passenger-side mirror head, wherein the passenger-side mirror head comprises a passenger-side mirror casing and a passenger-side exterior mirror reflective element; wherein the passenger-side exterior mirror reflective element comprises a passenger-side variable reflectance electro-optic mirror reflective element; an electronic control unit, wherein the electronic control unit receives image data captured by a rear backup camera disposed at the equipped vehicle, the rear backup camera viewing at least rearward of the equipped vehicle; wherein the rear backup camera comprises a Federal Motor Vehicle Safety Standard No. 111 (FMVSS 111) compliant rear backup camera; wherein the electronic control unit, responsive to processing a first subset of received image data captured by the rear backup camera, determines ambient light rearward of the equipped vehicle; wherein the electronic control unit, responsive to processing a second subset of received image data captured by the rear backup camera, determines glare light emanating from a headlight of another vehicle following the equipped vehicle and in a field of view of the rear backup camera; wherein the first subset of received image data captured by the rear backup camera is different than the second subset of received image data captured by the rear backup camera; wherein the electronic control unit, responsive to processing received image data captured by the rear backup camera, determines location of the determined glare light; wherein the electronic control unit generates a driver-side mirror output to control dimming of the driver-side variable reflectance electro-optic mirror reflective element of the driver-side exterior rearview mirror assembly responsive to the determined location of the determined glare light being representative of the other vehicle being in a left traffic lane to the left of a traffic lane along which the equipped vehicle is traveling; and wherein the electronic control unit generates a passenger-side mirror output to control dimming of the passenger-side variable reflectance electro-optic mirror reflective element of the passenger-side exterior rearview mirror assembly responsive to the determined location of the determined glare light being representative of the other vehicle being in a right traffic lane to the right of the traffic lane along which the equipped vehicle is traveling.
Lastly, the claimed invention includes a vehicular rearview mirror control system, the vehicular rearview mirror control system comprising: an interior rearview mirror assembly comprising a mirror mount configured to attach at an interior portion of a vehicle equipped with the rearview mirror assembly; the interior rearview mirror assembly comprising an interior mirror head, wherein the mirror head comprises an interior mirror casing and an interior mirror reflective element; wherein the interior mirror reflective element comprises an interior variable reflectance electrochromic mirror reflective element; an electronic control unit, wherein the electronic control unit receives image data captured by a rear backup camera disposed at the equipped vehicle, the rear backup camera viewing at least rearward of the equipped vehicle; wherein the rear backup camera comprises a Federal Motor Vehicle Safety Standard No. 111 (FMVSS 111) compliant rear backup camera; wherein the electronic control unit, responsive to processing a first subset of received image data captured by the rear backup camera, determines ambient light rearward of the equipped vehicle; wherein the electronic control unit, responsive to processing a second subset of received image data captured by the rear backup camera, determines glare light emanating from a headlight of another vehicle following the equipped vehicle and in a field of view of the rear backup camera; wherein the first subset of received image data captured by the rear backup camera is different than the second subset of received image data captured by the rear backup camera; wherein the electronic control unit, responsive to processing received image data captured by the rear backup camera, determines location of the determined glare light; and wherein the electronic control unit generates an output to control dimming of the interior variable reflectance electro-optic mirror reflective element of the interior rearview mirror assembly responsive to the determined location of the determined glare light being representative of the other vehicle being in a traffic lane along which the equipped vehicle is traveling.
Carter et al. (Hereafter, “Carter”) [US 2004/0207940 A1] discloses an interior rearview mirror assembly comprising a plate frame, a mirror adjacent a front of the plate frame, a pivot ball connected to the plate frame for pivoting the plate frame, and a mount connected to the pivot ball and configured to be connected to a windshield of a vehicle [See Carter, Abstract]. At least one of the plate frame, the pivot ball and the mount are made of a material comprising a magnesium alloy [See Carter, Abstract].
Rawlings [US 2008/0011733 A1] discloses A vehicular mirror system includes an exterior mirror assembly having a reflective element for providing a rearward view to an occupant of a vehicle and a power distributor for distributing power from a single electrical power connector to a plurality of functional elements associated with the reflective element [See Rawlings, Abstract]. The power distributor has a plurality of electrical leads corresponding to each functional element of the plurality of functional elements; the plurality of functional elements includes at least two functional elements selected from the group consisting of a dimming device, a heater, and a turn signal [See Rawlings, Abstract]. The power distributor has at least one power lead for operative connection of the power distributor to an onboard power supply of the vehicle [See Rawlings, Abstract]. 
Turnbull et al. (Hereafter, “Turnbull”) [US 2002/0158805 A1] discloses an inventive rearview mirror assembly is disclosed in which a microwave antenna is mounted so as to receive transmissions from one or more satellites through the front windshield of the vehicle [See Turnbull, Abstract]. The microwave antenna may be tuned to receive satellite transmissions from a position identification system constellation of satellites, such as GPS or GLONASS [See Turnbull, Abstract]. Additionally, the microwave antenna may be tuned to alternatively or additionally receive transmissions from at least one communication satellite, such as a CD radio satellite [See Turnbull, Abstract]. In addition to the inventive rearview mirror assembly, an inventive electrical control system is disclosed that may be used as a navigation system, an electrochromic rearview mirror control system, a head lamp control system, a tire pressure monitoring and display system, a temperature sensing and display system, a vehicle compass system, a vehicle data recorder system, and/or a vehicle odometer verification system [See Turnbull, Abstract].
De Wind et al. (Hereafter, “De Wind”) [US 2012/0236388 A1] discloses an interior rearview mirror assembly includes a housing and a mirror reflective element having a glass substrate [See De Wind, Abstract]. The housing includes an element that protrudes beyond a rear surface of the glass substrate and towards the front surface of the glass substrate when the reflective element is at least partially received at the housing [See De Wind, Abstract]. The glass substrate includes a slanted rear perimeter edge-portion along a perimeter circumference of the rear surface of the glass substrate to at least partially accommodate the element of the housing when the reflective element is at least partially received at the housing [See De Wind, Abstract]. The glass substrate includes a beveled front perimeter along a perimeter circumference of the front surface of the glass substrate [See De Wind, Abstract]. The beveled front perimeter of the glass substrate is exposed and viewable by the driver of the vehicle [See De Wind, Abstract].
Nelson et al. (Hereafter, “Nelson”) [US 2014/0268281 A1] discloses a system is configured to reduce glare form a trailing vehicle [See Nelson, Abstract]. The system may include a forward facing light sensor, partially enclosed in an interior mirror housing [See Nelson, Abstract]. This forward facing light sensor is configured to detect ambient light, such that the system can determine a day time condition or a nighttime condition [See Nelson, Abstract]. The system may also include rear facing light sensors, each included in separate mirror assemblies [See Nelson, Abstract]. Based upon an ambient light detected and a glare of a trailing vehicle, the system may be configured to change the reflectance of an electro-optic element in order to reduce glare independently in the separate mirror assemblies [See Nelson, Abstract].
Drummond et al. (Hereafter, “Drummond”) [US 2004/0032676 A1] discloses a vehicle rearview mirror system includes an electro-optic reflective element, an ambient light sensor that is operable to sense ambient light, a glare light sensor that is operable to sense glare light and a circuit that is responsive to the ambient glare light sensors which establishes a reflectance level of the reflective element [See Drummond, Abstract]. The circuit includes a sensor-responsive device and a controller [See Drummond, Abstract]. The sensor-responsive device produces an output that is a function of light sensed by glare and ambient light sensors [See Drummond, Abstract]. The controller connects one of the glare and ambient light sensors at a time with the sensor-responsive device to establish glare and ambient light levels and thereby the reflectance level of the reflective element [See Drummond, Abstract]. The mirror system may include a display operable to project light through the reflective element and may control the intensity of the display as a function of the glare light and ambient light [See Drummond, Abstract].
Thus, the claimed subject matter cannot be anticipated by any of the references found nor if they were combined, would they make the claimed invention obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482